DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The abstract of the disclosure is objected to because the abstract should be within the range of 50 to 150 words in length. In this case, the abstract contains 198 words in length.  
Correction is required.  
See MPEP § 608.01(b).

Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
manger, in claim 1.
In the specification, in page 7, line 4, “The workflow server 2 is an example of a manager.” and/or in figure 1, workflow server 2, is interpreted to read on: a manger in claim 1.  
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13, 14, 17 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claims 13-14, in line 5, the phrase "an error is likely to have occurred" renders the claim(s) indefinite because the claim(s) include(s) elements not actually disclosed (those encompassed by "an error is likely to have occurred"), thereby rendering the scope of the claim(s) unascertainable.  See MPEP § 2173.05(d). it is unclear, vague and indefinite whether “an error is likely to have occurred” actually limits the claim to error has occurred or error has not occurred, the term “likely” is unclear, vague and indefinite in the context of the claims.   

Claim 17 recites the limitation "the processing result" in lines 11-12. There is insufficient antecedent basis for this limitation in the claim. Claim 17, lines 6-7, recites “a processing result storage” but does not recite “the processing result”.

18 recites the limitation "the processing result" in line 13. There is insufficient antecedent basis for this limitation in the claim. Claim 18, line 8, recites “a processing result storage” but does not recite “the processing result”.

Claim 18 recites the limitation "the information processing apparatus" in line 6. There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 17-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by HATAJIMA TAKASHI (JP 3463020 (B2), NIPPON TELEGR & TELEPH CORP, JP 2001356946 (A), cited by applicant submitted IDS dated 08/19/2019).

17, HATAJIMA TAKASHI (JP 3463020 (B2), NIPPON TELEGR & TELEPH CORP, JP 2001356946 (A), cited by applicant submitted IDS dated 08/19/2019) discloses an information processing apparatus (see par 16, fig. 1 workflow execution apparatus) comprising: an output unit (see par 17 output data obtained as a result of the execution is described is stored in management unit 91 of management function unit 9, see par 18, execution state unit 7, status management unit 71, par 27, status management unit 71, see par 30, 31, 32 and 33, execution function unit 3 and status management unit 71, see pars 39, 40, 41, 43) that outputs information indicating a status of a unit of processing at a predetermined timing or when a system including the information processing apparatus is restarted (i.e., at a predetermined timing or when a system including the information processing apparatus is restarted, because the “or” is present is limitation interpreted to read as at least one the following limitations is required to be met, in this, at a predetermined timing, is met, for example, at the timing of execution or at the timing of the result of the execution or at the timing of the status updated, completion or incomplete or abnormal or failure occurs), based on a storage status of a processing request storage (i.e., par 33, scenario execution function unit 3) and a storage status of a processing result storage (see par 18 execution state of executed activity 11 is stored and managed in status management unit 71), the unit of processing forming a job to execute a workflow (see par 16, workflow), the workflow being defined by combining one or more units of processing with each other in a certain manner (see par 16, execution order), - 30 -the unit of processing being stored in the processing request storage as an execution request (i.e., par 33, scenario execution function unit 3 and see par 16 unit 3 executes an activity 11), the processing result of 

As to claim 18, HATAJIMA TAKASHI (JP 3463020 (B2), NIPPON TELEGR & TELEPH CORP, JP 2001356946 (A), cited by applicant submitted IDS dated 08/19/2019) discloses a non-transitory computer readable medium (see par 42, recording medium) storing a program (see par 42, a program) causing a computer (see par 42, computer) to execute a process, the process comprising: outputting information (see par 17 output data obtained as a result of the execution is described is stored in management unit 91 of management function unit 9, see par 18, execution state unit 7, status management unit 71, par 27, status management unit 71, see par 30, 31, 32 and 33, execution function unit 3 and status management unit 71, see pars 39, 40, 41, 43) indicating a status of a unit of processing at a predetermined timing or when a system including the information processing apparatus is restarted (i.e., at a predetermined timing or when a system including the information processing apparatus (i.e., the information processing apparatus, see par 16, fig. 1 workflow execution apparatus) is restarted, because the “or” is present this limitation is interpreted to read as: at least one the following limitations which is required to be met, in this case, at a predetermined timing, is met, for example, at the timing of execution or at the timing of the result of the execution or at the timing of the status updated, completion or incomplete or abnormal or failure occurs), based on a storage status of a processing request storage (i.e., par 33, scenario execution function unit 3) and a storage status of a processing result . 

Allowable Subject Matter
Claims 1-12 and 15-16 are allowed.

Claims 13 and 14 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
 
The following is a statement of reasons for the indication of allowable subject matter: 
Regarding claim 1, HATAJIMA TAKASHI (JP 3463020 (B2), NIPPON TELEGR & TELEPH CORP, JP 2001356946 (A), cited by applicant submitted IDS dated 08/19/2019) discloses an information processing system (see par 16, fig. 1 workflow execution apparatus) comprising: a manager that manages (i.e., see par 16 the a processing request storage in which the manager stores a unit of processing as an execution request (i.e., par 33, scenario execution function unit 3); a processing result storage (see par 18 execution state of executed activity 11 is stored and managed in status management unit 71); and an output unit (see par 17 output data obtained as a result of the execution is described is stored in management unit 91 of management function unit 9, see par 18, execution state unit 7, status management unit 71, par 27, status management unit 71, see par 30, 31, 32 and 33, execution function unit 3 and status management unit 71, see pars 39, 40, 41, 43) that outputs information indicating a status of a corresponding unit of processing at a predetermined timing or when the information processing system  is restarted after an occurrence of an error in one of the manager, the memory, and the plurality of processors (i.e., the “or” present in the limitation, interpreted to read as: at least one the following limitations and only one limitation is required to be met, in this case, at a predetermined timing, is met, for example, at the timing of execution or at the timing of the result of the execution or at the timing of the status updated, completion or incomplete or abnormal or failure occurs), based on a storage status of a processing request storage (i.e., par 33, scenario execution function unit 3). 
HATAJIMA TAKASHI (JP 3463020 (B2), NIPPON TELEGR & TELEPH CORP, JP 2001356946 (A), cited by applicant submitted IDS dated 08/19/2019) does not disclose, teach or suggest, a plurality of processors that each execute a corresponding unit of processing; a processing result storage in which the plurality of processors each store a processing result of a corresponding unit of processing after extracting the unit of processing from the processing request storage and executing the unit of processing; and an output unit that outputs information indicating a status of a corresponding unit of processing at a predetermined timing or when the information processing system is restarted after an occurrence of an error in one of the manager, the memory, and the plurality of processors, based on a storage status of the processing request storage and a storage status of the processing result storage, - 25 -wherein the manager, the memory, the plurality of processors, the processing request storage, the processing result storage, and the output unit are constructed in a distributed manner, as recited in independent claim 1.
 
Claims 2-12 and 15-16 are allowable because they are dependent on allowable independent claim 1 above. 

Claims 13 and 14 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action. Claims 13 and 14 would be allowable because they are dependent on allowable independent claim 1 above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
YASUDA et al. (US 2019/0286401 A1) teaches a workflow server (22).

KAKITSUBA (US 2020/0249890 A1) teaches status request (p), obtaining status information (d), updating list (e), and sending status information (q and r) to editing app (43).

KUREBAYASHI (US 2021/0365224 A1) teaches display a workflow image indicating a series of processes included in a workflow (see abstract).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOV POPOVICI whose telephone number is (571)272-4083. The examiner can normally be reached Monday - Friday 8:00 am- 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TAMMY GODDARD can be reached on 571-272-7773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/DOV POPOVICI/Primary Examiner, Art Unit 2677